Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered September 21,1982, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.